     Case 1:19-cv-23850-JEM Document 19 Entered on FLSD Docket 11/20/2019 Page 1 of 1

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                               for the
                                                    Southern District
                                                 __________  District of
                                                                      of Florida
                                                                         __________

                      RAKESH KAMAL                                )
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                       Civil Action No. 19-cv-23850-Martinez/Otazo-Reyes
                                                                  )
   THE FLORIDA INTERNATIONAL UNIVERSITY                           )
BOARD OF TRUSTEES and DR. MICHAEL CHENG,
                                                                  )
 in his official capacity as the Interim Dean at Florida
International University's Chaplin School of Hospitality          )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       DR. MICHAEL CHENG
                                       Interim Dean, Chaplin School of Hospitality & Tourisim Managment
                                       c/o FLORIDA INTERNATIONAL UNIVERSITY
                                       Office of General Counsel
                                       11200 SW 8th Street, PC 511
                                       Miami, FL 33199

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Dana M. Gallup, Esq.
                                       Gallup Auerbach
                                       4000 Hollywood Boulevard, Suite 265 South
                                       Hollywood, FL 33021
                                       t: (954) 894-3035 e: dgallup@gallup-law.com


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF COURT

              Nov 20, 2019
                                                                                                 s/ Lorraine Sandelin
Date:
                                                                                      Signature of Clerk or Deputy Clerk
